COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-263-CV

CHARLES W. ABLES                                                APPELLANT

                                       V.

MURIEL A. BUIE                                                    APPELLEE

                                   ----------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered appellant’s “Motion To Dismiss As Moot.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: October 29, 2009




     1
         … See Tex. R. App. P. 47.4.